Title: To John Adams from Edmund Jenings , 7 March 1782
From: Jenings, Edmund
To: Adams, John



Brussels March 7th. 1782
Sir

I Congratulate your Excellency on the Confusion that the English ministry is in; besides That, I see but very little that our Country has reason to rejoice in from the late Triumph of the minority, which appears to me to have as perverse a disposition as its Enemies, the former majority. I doubt not that your Excellency has seen the Speech which the attorney General made the day preceding his motion to bring in a Bill to empower his master to make a peace or a Truce with the Revolted colonies in America, (it is to be found I believe in the London Chronicle, which arrivd by the last post). I Hope this proposed Bill will not prevent the several grand Juries of the Counties addressing the Parliament. I could wish that the general Sense of the Nation was taken at this Time, it could not do us any harm.
I have informed your Excellency that I wrote immediately to London on the Matters I had In Command from your Excellency, to which I receivd yesterday the following Answer.
“Your letter of the 26th Ult. came very opportunely, for I had our worthy Friend come in to dine with me just after, I read to him your Paragraph, to which He answered: that He holds himself not at Liberty either to Correspond, or leave his present Situation, until the Time appointed; and that it is possible, that He may be detained after that Time. Being in the Commission is news to Him. He is doing all the good He can, but walks very circumspectly.” I shall take the Liberty of assuring Him, by the next post, that He is certainly one of the Commissioners for making Peace.
Give me leave to ask your Excellency, that, if England should think of opening a negociation in Europe, your Excellency would not have a right to demand the Enlargement of Mr L one of your Colleagues? and should you do it, Is it possible that England, meaning Honestly, could refuse complying with your request? Is not this a preliminary indeed a necessary Step? Your Excellency is the best Judge.
When does your Excellency take up your Residence at the Hague, the natural air of that place is certainly better than that of Amsterdam, I Hope the political one will not be worse.
My Friend writes to me that your Excellencys Benevolence shall be immediately attended to, and That He will write to me more fully thereon in his next Letter.

I am with the greatest Consideration Sir your Excellencys Most Faithful & Obedient Humble Servt
Edm: Jenings


PS. The Abbe Raynal left this City about ten days ago.

